Citation Nr: 0817269	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  07-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for disability of the thoracic and lumbosacral 
spine.

2.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable disability rating 
for mouth ulcers.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to December 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently returned to the Medical and 
Regional Office Center in Wilmington, Delaware.

In March 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The disability of the veteran's thoracic and lumbosacral 
spine is manifested by arthritis confirmed by X-ray evidence; 
there is no limitation of motion of the lumbosacral or 
thoracolumbar spine, muscle spasm, guarding, or localized 
tenderness; and the disability is productive of no 
incapacitating episodes. 

2.  The veteran's GERD is manifested by pyrosis; it is not 
productive of persistently recurrent dysphagia or 
regurgitation accompanied by substernal or arm or shoulder 
pain

3.  The veteran's mouth ulcers are painful on examination and 
productive of one characteristic of disfigurement.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
disability of the thoracic and lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5237 to 5243 
(2007).

2.  The criteria for an initial compensable disability rating 
for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2007).

3.  The veteran's mouth ulcers warrant a 10 percent rating by 
analogy to painful scarring and a 10 percent rating by 
analogy to disfiguring scarring.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.118, Diagnostic 
Codes 7800, 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice with respect to the effective-date element of the 
claims, by letters mailed in February 2004 and March 2006.  
Although neither letter specifically requested the veteran to 
submit all pertinent evidence in his possession, they did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claims.  There is no indication or reason 
to believe that any ultimate determination of the originating 
agency would have been different had complete notice been 
provided at an earlier time.  Moreover, as explained below, 
the Board has determined that a higher initial disability 
rating is warranted for the veteran's mouth ulcers from the 
earliest possible date, the effective date of service 
connection.  In addition, the Board has determined that a 
higher rating is not warranted for the veteran's back 
disability or GERD.  Consequently, no effective date for an 
increased rating for either disability will be assigned.  
Therefore, the failure to provide earlier notice with respect 
to the effective-date element of the claims is clearly no 
more than harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran has been afforded appropriate VA examinations and 
that service medical records and other pertinent medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board also is unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In every instance where the rating schedule does not provide 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining the disabilities.

Back Disability

The veteran's back disability currently is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which pertains to degenerative arthritis.  This code 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be confirmed objectively by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.

Limitation of motion of the spine is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007).   Effective September 26, 2003, during the pendency 
of this claim, VA revised these rating criteria.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
VA, therefore, must apply the new provisions from their 
effective date.

Under the rating criteria in effect prior to September 26, 
2003, lumbosacral strain warrants a 10 percent evaluation if 
it is manifested by characteristic pain on motion.  A 20 
percent rating is authorized for lumbosacral strain if there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  Limitation of motion 
of the lumbar spine warrants a 10 percent evaluation if it is 
slight or a 20 percent evaluation if it is moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Limitation 
of motion of the dorsal (thoracic) spine warrants a 
noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Here, the reports of VA examinations conducted in March 2004 
and July 2004 show that the range of motion of the veteran's 
thoracic and lumbosacral spines is not limited.  In addition, 
examination of the veteran's spine was normal with no 
paravertebral or paraspinal muscle spasm or deformity at each 
VA examination.  Accordingly, an initial disability rating 
higher than 10 percent based on limitation of motion is not 
warranted under either the old or current rating criteria.

The veteran also is not entitled to an initial disability 
rating higher than 10 percent under Diagnostic Code 5003.  
That code provides that a 10 percent disability rating is 
warranted for degenerative arthritis if X-ray evidence 
establishes the involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent disability 
rating is warranted if, in addition to the above criteria, 
there are occasional incapacitating exacerbations.

Here, a July 2004 X-ray study revealed degenerative 
hypertrophic spurring involving the thoracic vertebral bodies 
and lumbar vertebral bodies, which constitute minor joint 
groups pursuant to 38 C.F.R. § 4.45.  There is no evidence, 
however, of any incapacitating exacerbations of the veteran's 
back disability.  At the March 2008 hearing, the veteran 
testified that he is physically active.   He also testified 
that his primary symptoms, the numbness he feels in his back 
after sitting for extended periods of time, is alleviated by 
moving and stretching.  He indicated that he is able to 
return to his previous activity after approximately 10 to 15 
minutes of moving and stretching.  Accordingly, an initial 
disability rating higher than 10 percent is not warranted 
under Diagnostic Code 5003.

The Board has considered whether there is any other schedular 
basis for granting an initial disability rating higher than 
10 percent but has found none.  The Board notes that that the 
July 2004 X-ray study revealed minimal narrowing of the L3-L4 
intervertebral disc space.  However, the medical evidence of 
record shows that veteran has not been diagnosed with 
intervertebral disc syndrome.  Neurological findings at both 
the March 2004 and July 2004 VA examinations were normal, and 
there is no evidence that his back disability produces 
incapacitating episodes requiring bed rest prescribed by a 
physician.  Although he complained of numbness at the March 
2008 hearing, the veteran specifically testified that any 
numbness is limited to his back and does not radiate to his 
extremities.  Therefore, the Board concludes that the veteran 
does not have IVDS and that his disability does not warrant a 
separate rating for neurological impairment of the 
extremities.  

GERD

The veteran's GERD currently is assigned an initial 
noncompensable disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2007), which pertains to evaluation of 
a hiatal hernia.  Under this code, a 10 percent disability 
rating is warranted for two or more of the symptoms for the 
30 percent evaluation but of lesser severity.  A 30 percent 
disability rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.

The medical evidence of record shows that the veteran's GERD 
symptoms do not satisfy the criteria for a compensable 
disability rating.  On VA examinations in March 2004 and July 
2004, the veteran complained of heartburn which occurred 
approximately once per year and lasted approximately 10 days.  
The July 2004 VA examination report notes that the veteran 
achieved resolution of his symptoms with medication.  At the 
March 2008 hearing, the veteran testified that his GERD 
required the use of medication approximately two to three 
times per year for 10 to 14 days.  He explained that his 
symptoms included severe burning, pressure, and discomfort in 
his chest and throat.

Although the veteran experiences pyrosis, there is no 
indication in the record that he experiences either dysphagia 
or regurgitation accompanied by substernal or arm or shoulder 
pain.  Accordingly, an initial compensable disability for 
GERD is not warranted.

Mouth Ulcers

The veteran's mouth ulcers currently are assigned a 
noncompensable disability rating.  The Board notes that the 
Rating Schedule contains no diagnostic code specific to mouth 
ulcers; the veteran's mouth ulcers, therefore, are rated by 
analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007), 
which pertains to dermatitis or eczema.  This code provides 
that a 10 percent disability rating is warranted when at 
least five percent, but less than 20 percent, of the entire 
body or exposed area is affected; or if intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.

The medical evidence of record does not establish entitlement 
to a compensable disability rating under Diagnostic Code 
7806.  The veteran complained of mouth ulcers at the March 
2004 and July 2004 VA examinations, but no physical 
examination of the ulcers was performed because they were not 
present during the examinations.  At the March 2008 hearing, 
the veteran testified that his mouth ulcers were 
approximately the size of a dime.  He also testified that he 
treated the ulcers by using a numbing mouthwash and eating a 
restricted diet.  In sum, there is no evidence that the 
ulcers affect at least five percent of the veteran's body or 
that they require intermittent systemic therapy.

The Board has considered whether the veteran is entitled to 
an initial compensable disability rating under any other 
applicable diagnostic codes.  In this regard, the Board notes 
that Diagnostic Code 7806 provides that disabilities may be 
rated as disfigurement of the head, face, or neck or as 
scars, depending on the predominant disability.

Here, the Board finds that 38 C.F.R. § 4.114, Diagnostic Code 
7804 (2007), which pertains to scars, most closely describes 
the symptomatology associated with the veteran's mouth 
ulcers.  This code provides for a single disability rating of 
10 percent for a superficial scar that is painful upon 
examination.  At the March 2008 hearing, the veteran 
testified that he experiences significant pain during 
recurrences of his mouth ulcers and that the pain intensifies 
when the ulcers are touched by objects such as food.  The 
Board, in its role as fact-finder, finds the veteran's 
testimony to be credible and, therefore, concludes that an 
initial disability rating of 10 percent is warranted for his 
mouth ulcers under Diagnostic Code 7804 throughout the 
initial evaluation period.

At the hearing the veteran also testified that the mouth 
lesions generally occurred every 4 to 6 weeks and sometimes 
were present on the inside of his lip and caused swelling of 
his lip to the extent that there is a cosmetic deformity that 
prevents him from going to work.  He stated that he missed 
work approximately four times a year due to the cosmetic 
deformity.  Therefore, the Board has considered whether a 
separate rating is warranted on the basis of deformity.  

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

The record does not demonstrate the presence of gross 
distortion or asymmetry of one feature or paired set of 
features.   The veteran's March 2008 testimony that his mouth 
ulcers are dime-sized or at least one-quarter inch wide, and 
cause swelling of his lips, supports the existence of one 
characteristic of disfigurement.  There is no evidence that 
any of the other characteristics of disfigurement exist.  
Accordingly, the Board concludes that a separate rating of 10 
percent, but not higher, is warranted on the basis of 
disfigurement throughout the initial evaluation period.

Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's GERD or back disability warranted a higher 
disability rating.  In addition, at no time during the period 
in question have the veteran's mouth ulcers warranted more 
than the 10 percent ratings granted herein.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board also has considered whether the veteran's claims 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
GERD, disability of the thoracic and lumbosacral spine, or 
mouth ulcers and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the GERD would be to a 
compensable degree or that the average impairment from the 
other disabilities would be in excess of that contemplated by 
the assigned ratings, to include the ratings granted herein.  
Therefore, the Board has determined that referral of the 
claims for extra-schedular consideration is not warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating higher than 10 
percent disability of the thoracic and lumbosacral spines is 
denied.

Entitlement to an initial compensable disability rating for 
GERD is denied.

The Board having determined that the veteran's mouth ulcers 
warrant a 10 percent rating by analogy to a painful scarring 
and a separate 10 percent rating by analogy to disfiguring 
scarring throughout the initial evaluation period, the 
benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


